Dismissed and Opinion Filed June 2, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00635-CR

                         CHARLES EUGENE FINCHER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F12-51267-I

                              MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
150635F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

CHARLES EUGENE FINCHER, Appellant                 On Appeal from the Criminal District Court
                                                  No. 2, Dallas County, Texas
No. 05-15-00635-CR        V.                      Trial Court Cause No. F12-51267-I.
                                                  Opinion delivered per curiam before Chief
THE STATE OF TEXAS, Appellee                      Justice Wright and Justices Brown and
                                                  Stoddart.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 2nd day of June, 2015.